internal_revenue_service number release date index number --------------------------------------------------- --------------------- --------------------- -------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc eee eb qp1 plr-132632-18 date date in re ------------------------------------------------------ ----------------------------------------------------------- legend --------------------------------------------------- ---------- ---------------------- ------------------ -------------------- plan state date date date option -------------------------------------- option ----------------------------------- dear ----------- this is in response to your request dated date as supplemented by information dated date in which your authorized representatives request a private_letter_ruling on your behalf regarding the application of sec_401 of the internal_revenue_code to plan the following facts and representations have been submitted under penalty of perjury in support of the rulings requested plan is a multiple-employer public employee retirement_system established by state to provide retirement annuities and other_benefits for employees survivors and other beneficiaries of those employees of state’s universities community colleges and certain other educational and scientific agencies plan provides a qualified defined_benefit_plan under which there are two benefit options option and option plan also provides a qualified defined_contribution_plan members of plan choose one of these three options upon employment with a covered employer members who first plr-132632-18 become plan members prior to date and who are not participants in the defined_contribution_plan are referred to as tier members plan represents that the underlying defined benefit and defined contribution plans are qualified_plans under sec_401 and governmental plans within the meaning of sec_414 preliminary payments a member who retires after meeting applicable age and service requirements is entitled to a retirement annuity from plan a member may specify the date that his or her annuity period begins on his or her retirement application however a member’s annuity_payment period may not begin before the member’s termination of employment nor more than one year before the member’s retirement application is received by plan and must begin by his or her required_beginning_date under sec_401 a member’s retirement begins with the beginning of his or her annuity_payment period plan requires an administrative period following a member’s retirement to calculate his or her retirement annuity which typically takes three weeks to six months to complete for the period that begins on the member’s effective retirement date and ends when the retirement annuity calculation is finalized and paid plan provides members with a portion of their retirement annuity these preliminary payments are provided to reduce the financial hardship on retirees during the calculation process as plan-covered employment is not covered by social_security and many retirees are without any other source of retirement income the preliminary payments are calculated as a percentage of the member’s estimated retirement annuity amount with certain adjustments if a member’s retirement application is received at least days before his or her effective retirement date the first day of the member’s annuity_payment period the preliminary payments will begin on the first working day of the month following the member’s effective retirement date and continue thereafter until plan completes its calculation of the member’s retirement annuity if a retirement application is received less than days before the member’s effective retirement date the preliminary payments will begin as soon as practicable following the effective retirement date and continue thereafter until plan completes its calculation of the member’s retirement annuity after plan finalizes the member’s retirement annuity calculation it reconciles the final retirement annuity amount with the amount of the preliminary payment and it provides a catch-up payment to the extent that the final retirement annuity amount exceeds the preliminary payment amount retroactive to the effective retirement date without interest similarly if the retirement annuity is calculated to be less than the amount of the preliminary payment overpayments are recouped from future retirement annuity payments without interest buyout offered to tier members on date state legislature amended state law to provide two additional pension payout options under plan plan intends to offer an election to eligible tier members plr-132632-18 to choose a lump sum payment in exchange for a delay and reduction in the cost-of- living increase otherwise applicable to the member’s annuity the buyout plan provides that tier members are eligible to receive a retirement annuity in the form of a single_life_annuity with an annual increase of of the amount payable in the prior year it is available to eligible members only during the period commencing on the implementation date as defined by state statute and ending date an eligible tier member who elects the buyout will receive an annual increase of of the original amount of the annuity beginning on january following the later of the member’ sec_67th birthday or one year after retirement the accelerated pension benefit payment is a lump sum payment equal to of the difference between the present_value of the compounded annually annual increase and the present_value of the simple interest annual increase delayed until age determined using actuarial factors that are specified in plan the buyout reduces future cost-of-living increases to the member’s annuity but it does not change the beginning retirement annuity amount under state law eligible members must elect the buyout before any retirement annuity is paid thus a buyout is available only to a tier member who has not yet filed a retirement application to commence his or her retirement annuity an eligible tier member must submit an application_for the buyout at the same time that the member submits an application_for a retirement annuity this election for the buyout is based on an estimated annuity_payment and estimated buyout amount upon the election of an eligible tier member plan is required to calculate the finalized buyout amount and offer the member the opportunity to confirm his or her election of the buyout in a final election plan will pay the preliminary payments as mentioned above to these members from their effective retirement dates and prior to confirming their buyout elections in the same manner as they are paid to members who are not eligible for the buyout or do not apply for the buyout taxpayer requests the following rulings an eligible tier member’s final election of the buyout that occurs after the member’s effective retirement date and which is solely due to administrative delay in finalizing the claim for benefits is not treated as an accelerated annuity_payment after benefit commencement that is prohibited under sec_401 and sec_1_401_a_9_-6 q a-1 the payment of a preliminary payment to tier members who are eligible for the buyout prior to the member’s final election of the buyout due solely to administrative delay does not constitute annuity payments that may be accelerated upon election of the buyout in violation of sec_401 and sec_1_401_a_9_-6 q a-1 sec_401 provides that a_trust shall not constitute a qualified_trust unless the plan provides that the entire_interest of each employee i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning plr-132632-18 not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_1_401_a_9_-6 q a-1 a provides that in order to satisfy sec_401 except as otherwise provided in sec_1_401_a_9_-6 distributions of the employee's entire_interest under a defined_benefit_plan must be paid in the form of periodic annuity payments for the employee's life or the joint lives of the employee and beneficiary or over a period certain that does not exceed the maximum length of the period certain determined in accordance with sec_1_401_a_9_-6 q a-3 the interval between payments for the annuity must be uniform over the entire distribution period and must not exceed one year once payments have commenced over a period the period may only be changed in accordance with sec_1_401_a_9_-6 q a-13 except as otherwise provided in sec_1_401_a_9_-6 such as permitted increases described in q a-14 all payments whether paid over an employee's life joint lives or a period certain also must be nonincreasing sec_1_401_a_9_-6 q a-1 b provides that the annuity may be a life_annuity or joint_and_survivor_annuity with a period certain if the life or lives if applicable and period certain each meet the requirements of sec_1_401_a_9_-6 q a-1 a sec_1_401_a_9_-6 q a-1 c provides that annuity payments must commence on or before the employee's required_beginning_date within the meaning of sec_1_401_a_9_-2 q a-2 the first payment which must be made on or before the employee's required_beginning_date must be the payment which is required for one payment interval the second payment need not be made until the end of the next payment interval even if that payment interval ends in the next calendar_year similarly in the case of distributions commencing after death in accordance with sec_401 and iv the first payment which must be made on or before the date determined under q a-3 a or b whichever is applicable of sec_1_401_a_9_-3 must be the payment which is required for one payment interval payment intervals are the periods for which payments are received eg bimonthly monthly semi-annually or annually all benefit accruals as of the last day of the first distribution calendar_year must be included in the calculation of the amount of annuity payments for payment intervals ending on or after the employee's required_beginning_date sec_1_401_a_9_-6 q a-14 provides that except as otherwise provided in this section all annuity payments whether paid over an employee's life joint lives or a period certain must be non-increasing or increase only in accordance with one or more of the following with an annual percentage increase that does not exceed the percentage increase in an eligible cost-of-living index as defined in paragraph b of this a-14 for a 12-month_period ending in the year during which the increase occurs or the prior year plr-132632-18 with a percentage increase that occurs at specified times eg at specified ages and does not exceed the cumulative total of annual percentage increases in an eligible cost-of-living index as defined in paragraph b of this a-14 since the annuity_starting_date or if later the date of the most recent percentage increase however in cases providing such a cumulative increase an actuarial increase may not be provided to reflect the fact that increases were not provided in the interim years to the extent of the reduction in the amount of the employee's payments to provide for a survivor benefit but only if there is no longer a survivor benefit because the beneficiary whose life was being used to determine the period described in sec_401 over which payments were being made dies or is no longer the employee’s beneficiary pursuant to a qualified_domestic_relations_order within the meaning of sec_414 to pay increased benefits that result from a plan amendment to allow a beneficiary to convert the survivor portion of a joint_and_survivor_annuity into a single sum distribution upon the employee's death or to the extent increases are permitted in accordance with paragraph c or d of this a-14 with regard to your first requested ruling under sec_1_401_a_9_-6 q a-1 a the stream of annuity payments received by a tier member must be nonincreasing once benefits commence accordingly if a tier member began receiving annuity payments and then was offered an election to convert a portion of the existing stream into a lump sum the amount of the payments would increase in the year the lump sum payment was received in violation of sec_1_401_a_9_-6 q a-1 a however under the facts of this case the election to receive the buyout occurs with the initial retirement application at which time a member may elect to receive or reject the buyout if the member elects the buyout the buyout calculation is included as part of the overall annuity calculation and is confirmed upon finalization of the calculations even though the preliminary payments are paid to the member beginning on the annuity_starting_date because the election is made before the annuity_starting_date an eligible tier member’s subsequent confirmation of the election of the buyout after the member’s effective retirement date solely due to administrative delay in finalizing the buyout calculations and the claim for benefits is not treated as an accelerated annuity_payment after benefit commencement that is prohibited under sec_401 and sec_1_401_a_9_-6 q a-1 with regard to your second requested ruling pursuant to your representations the monthly preliminary payments are made to each retired member beginning on his or her annuity_starting_date and calculated based on his or her estimated monthly retirement amount the preliminary payments are paid during the administrative period that arises for calculating the final annuity amount and are reconciled when the final amount is plr-132632-18 calculated the reconciliation payments are not additional benefits because the amount of the payments received by the member once the calculation is made equals what would have been paid if equal annuity payments as determined in the final calculation had been made starting on the annuity_starting_date therefore the payment of preliminary payments to tier members who are eligible for the buyout prior to the member’s confirmation of the election of the buyout due solely to administrative delay does not constitute annuity payments that are accelerated upon election of the buyout in violation of sec_401 and sec_1_401_a_9_-6 q a-1 the rulings contained in this letter are based upon information and representations submitted by your authorized representatives and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2019_1 2019_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2019_1 sec_11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of your authorized representatives sincerely laura b warshawsky branch chief qualified_plans branch office of associate chief_counsel employee_benefits exempt_organizations and employment_taxes cc
